El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La corte 'inferior tenía derecho a creer en vista de la prueba en este caso, que la demandada era la dueña de una “machina” de caballitos para niños; que ocurrió allí un ac-cidente y el demandante fué lesionado; que el accidente ocu-rrió después de las seis de la tarde cuando la “machina” *574había terminado el trabajo del día; y que al tener lugar el accidente estaba protegida por una cerca de cinco o seis pies de altura, la cual generalmente impediría la entrada de- los niños; que la única explicación de la presencia de los niños era porque ellos se subían por la cerca. No hubo prueba alguna tendente a acreditar que cualquier otro niño alguna vez se encaramara por la cerca o que a la demandada de al-gún modo se le hiciera saber que los niños subirían por la cerca. En estas circunstancias la corte estuvo justificada al absolver a la demandada.
El apelante, en un. alegato sin señalamientos de error, hace referencia a la doctrina de res ipsa loquitur. La doc-trina, sin embargo, de ser aplicable, sólo establece una pre-sunción que la demandada tiene derecho a rebatir. Así lo hizo, demostrando la altura de la cerca y las puertas de en-trada, estar cerrada la “machina,” y además por el hecho de que el accidente ocurrió debido a la intervención activa de los niños. En otras palabras, la corte inferior pudo saber cómo fué que el accidente ocurrió y que no se debió a la negligencia de la demandada.
En cuanto a la aplicación de la doctrina de un peligro atrayente, semejantes consideraciones son aplicables. La demanda por lo general debe demostrar que el deman-dante se fundó en tal doctrina. Thompson on Negligence, Supplement, sec. 7582. El construir una cerca tan alta que ningún niño podía subir por ella, o poner otras defensas al-rededor de una machina de caballitos es un deber que la ley por lo general no lo exige. El demandante no quedó comprendido dentro de ninguna excepción conocida de no-sotros. Si aparece que la demandada suministra protec-ciones, cercas y vallas que son razonablemente suficientes para impedir la entrada a los niños transgresores, ella tiene derecho a ser exonerada de responsabilidad. 20 R. C. L. 88, see. 78.

Debe confirmarse la sentencia.